The motion for a new trial on the ground of newly discovered testimony is denied. The plaintiff has not brought his motion within the rule governing such applications. Johnson v. R. R., 163 N.C. 431. It is not probable that the alleged new evidence will be given at another trial, nor, if it should be, does it appear likely that the result, under the circumstances disclosed in the affidavits, will be changed. For these and other good reasons, it will serve no practical purpose to grant a new trial. There are very serious charges of bribery and *Page 540 
perjury and of attempts to obstruct the administration of justice, and countercharges of the same nature, which, perhaps, should be the subject of a criminal investigation. One or the other, or both, of the crimes may have been committed. If either of the parties has told the truth, the other has been guilty of grave criminal offenses — subornation of perjury and bribery. Defendant's witness Charles H. Russell, in an affidavit, stated that he had been bribed to testify as he did at the trial, and afterwards he stated, under oath, that he had been plied with liquor and bribed with money to make the affidavit. The application, therefore, does not commend itself to a favorable consideration in this Court.
Motion denied.
Cited: Hilton v. Ins. Co., 195 N.C. 875 (5f).
(620)